Citation Nr: 1546689	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  14-14 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES
 
1.  What initial evaluation is warranted for lumbar degenerative disc disease from November 3, 2003?
 
2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities.
 
 
REPRESENTATION
 
Appellant represented by:  Daniel G. Krasnegor, Attorney
 
 
ATTORNEY FOR THE BOARD
 
J. Tittsworth, Associate Counsel
 
 
 
 
INTRODUCTION
 
The Veteran served on active duty from December 1966 to September 1970.
 
This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
 
The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
The Veteran asserts his service-connected lumbar degenerative disc disease warrants an initial evaluation higher than 20 percent.  He also alleges his service-connected disabilities render him unemployable.  
 
The record reflects the Veteran is in receipt of Social Security Administration disability benefits due, in pertinent part, to a back disorder ("disc/degenerative").  However, the record does not appear to include copies of all medical records used by the Social Security Administration in granting that benefit.  VA received a letter from Social Security in  June 2012 reporting the delivery of a compact disc  containing records relating to the Veteran's application for disability benefits, but those records have never been downloaded from the compact disc and added to the virtual claims file.  VA has a duty to obtain Social Security records when it has actual notice that the Veteran is receiving Social Security benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO must ensure that all of the Veteran's Social Security records, including any administrative decisions on his application for Social Security disability benefits and all underlying medical records, have been properly associated with the virtual claims file.  
 
With respect to the Veteran's underlying claims, the evidence of record includes an April 2012 letter from his chiropractor explaining that he experiences incapacitating episodes every two to three months resulting in bed rest for approximately seven days.  Thus, the record raises the possibility of an evaluation in excess of 20 percent based on incapacitating episodes due to intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The record, however, does not contain a specific diagnosis of an intervertebral disc syndrome to warrant an evaluation under Diagnostic Code 5243.  Absent a diagnosis of an intervertebral disc syndrome, the presence of incapacitating episodes is not relevant to the Veteran's claims.  
 
Although the record lacks a diagnosis of intervertebral disc syndrome, the Veteran has been diagnosed with conditions commonly associated with an intervertebral disc syndrome, such as  degenerative disc disease, bulging discs, and retrolisthesis.  He has also received epidural steroid injections in the intervertebral disk spaces of his spine.  
 
The Board acknowledges that the April 2012 VA examiner found that the Veteran did not have an  intervertebral disc syndrome.  Also, a March 2011 VA examiner stated the Veteran did not experience incapacitating episodes (though he did note the presence of severe flare-ups occurring every two to four months lasting seven days).  Nevertheless, as VA has not yet fully complied with its duty to assist the Veteran in obtaining available and relevant records, the Board is not yet able to resolve this issue.   
 
The Board also notes that in his April 2012 letter, the Veteran's chiropractor claims to have treated the appellant from February 1999 to present.  To date, the chiropractic facility where the Veteran's chiropractor practices has not provided VA with records dated after February 2004.  On remand, the Veteran should be given an opportunity to submit additional treatment records should they exist.  
 
Finally, as there are additional records forthcoming, and given the conflicting medical evidence of record, the Board determines that an additional VA examination is required.  
 
Accordingly, the case is REMANDED for the following action:
 
1.  Scan all documents contained in the compact disc from Social Security into VBMS.  If the compact disc is no longer available to be scanned, a new disc must be secured from the Social Security Administration, and all documents on that disc downloaded and scanned into VBMS.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Contact the Veteran and advise him "Dunnellon Chiropractic" in Dunnellon, Florida, has only provided VA with medical treatment records dated through February 2004.  The Veteran should be advised he has the right submit additional medical record that are relevant to his claim.  The Veteran should also be notified that, in the alternative, he may complete the appropriate medical releases pertaining to private treatment records not currently in VA possession.  If any such records are identified by the Veteran, obtain the relevant records for inclusion in the claims file.  
 
3.  After completion of the above, schedule an evaluation with either a neurologist or neurosurgeon to determine the nature and extent of the Veteran's current lumbar degenerative disc disease.  The entire claims file, to include all Virtual VA and VBMS records must be reviewed by the examiner in conjunction with the examination.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.
 
Based on the examination and review of the record, the examiner must offer a current diagnosis of any lumbar spine disability, specifically addressing whether the Veteran has an intervertebral disc syndrome or radiculopathy.  The examiner must also comment on whether the Veteran's record contains evidence of physician-prescribed bedrest due to lumbar degenerative disc disease.  
 
For any diagnosis offered other than lumbar degenerative disc disease, to include intervertebral disc syndrome and/or lower extremity radiculopathy the examiner must opine whether it is at least as likely as not (a 50 percent probability or greater) that the diagnosed disability had its onset during, or is otherwise etiologically related to, the Veteran's active service or his service-connected degenerative disc disease.  
 
A complete rationale must be given for all opinions and conclusions expressed.  
 
4.  After the development requested has been completed, the AOJ must review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that all examiners documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.
 
If the VA examination performed in accordance with this remand diagnosed lower extremity radiculopathy, the RO must adjudicate whether the Veteran is entitled to service connection for that disorder to include due to lumbar degenerative disc disease. 
 
5.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If any benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative, if applicable, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



